DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mannella (US 20120018926 A1).
Claim Interpretation
	The term “fully enclosed” refers to, e.g., the structure shown in Fig 2, and not, e.g., the structure shown in Fig 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 6-8, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mannella (US 20120018926 A1).
In reference to claim 1, Mannella discloses a system (Fig 2-3), comprising:
an object (Fig 2 element 12); and
a support frame supporting the object (Fig 2 element 12, and see 0031, discussed below),
wherein the support frame constrains movement of the object relative to the support frame (Fig 2),
wherein the support frame includes a cage to non-rigidly constrain movement of at least a part of the object; and wherein the support frame fully encloses the object (See Fig 2 of Mannella as compared to instant Fig 2, shown below with annotations and see [0031], discussed below).

    PNG
    media_image1.png
    506
    1180
    media_image1.png
    Greyscale

	Mannella’s Fig 2 illustrates the frame being connected to the part, however, Mannella further discloses that the frame can also be configured such that “3D part 112 is desirably not connected to shell 142, allowing a limited range of movement of 3D part …” [0031]. 
	In other words, Mannella recognizes that a problem with connecting the part to the frame is that it leaves marks on the part when the frame is removed and therefore 
	This is the same as the claimed invention.
	This is a rejection under 35 USC 102 because the description of Mannella to make the frame a non-contacting support system [0031] is not an alternate embodiment, but a configuration of the structure that is otherwise shown in Fig 2. 
	In reference to claim 2, Mannella discloses the system as in claim 1.
	Mannella further discloses wherein the object is a three-dimensional (3D) printed
object and the support frame is a 3D-printed support frame (“system 10 may build 3D part 12 and protective structure 14 using an additive manufacturing technique, where protective structure 14 is a porous structure that includes outer frame 16 and extensions 18. Examples of suitable systems for system 10 include powder-based additive manufacturing systems” [0016]).
Furthermore, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
In reference to claim 3, Mannella discloses the system as in claim 1 wherein the support frame is self-supporting (See Fig 2 of Mannella, shown above. Mannella discloses the same structure and meets the claim.).
	In reference to claim 4, Mannella discloses the system as in claim 1 wherein the support frame comprises a flexible cushioning portion and a rigid support portion (“the gap between 3D part 112 and shell 142 is desirably small enough such that pneumatic accelerations over the gap distance do not generate enough momentum to fracture 3D part” [0031]. The cushioning portion would correspond to the gap and is the same as the structure disclosed by Applicant; and reads on the claim. See Fig 2 of Mannella, shown above, in comparison with instant Fig 2; this is the same structure.). 
In reference to claim 6, Mannella discloses the system as in claim 1 wherein the support frame includes at least partial packaging for the object (See Fig of Mannella, shown above. Packaging in this context is an intended use. Mannella discloses the same structure and meets the claim.) 
In reference to claim 7, Mannella discloses the system as in claim 1 wherein the support frame constrains an attitude of the object relative to an attitude of the support frame (Mannella teaches the same structure as claimed and therefore has this property. Mannella discloses the same structure and meets the claim.).
	In reference to claim 8, Mannella discloses the system as in claim 1.
Mannella further discloses wherein the object and the support frame are
printed from a common material in a three-dimensional (3D) printing process; (“the 3D part and the porous protective structure may be fabricated from the same powder materials” [0042])
In reference to claim 16, Mannella discloses the system as in claim 1.
Mannella further discloses wherein the object and the support frame comprise successively-fused layers of the same material, and wherein the object and the support frame are the same color. (“the 3D part and the porous protective structure may be fabricated from the same powder materials” [0042]. If the part and frame are formed from the same powder then they would have the same color.)
	In reference to claim 18, Mannella discloses the system as in claim 1.
Mannella further discloses the support frame is separably connected to at least one additional support frame by at least one connecting member (“protective structure 114 may be broken off or otherwise removed from around 3D part 112.” [0038]), and
the additional support frame supports an additional object, fully encloses the additional object, and constrains movement of the additional object relative to the additional support frame (“multiple 3D parts are built within build chamber 20 (e.g., multiple 3D parts 12), a single protective structure 14 may envelope all of the 3D parts” [0021] and “each 3D part may be retained within a separate shell (e.g., shell 142) and a single protective structure 114 may envelope all of the 3D parts and shells” [0033])
	In reference to claim 19, Mannella discloses the system as in claim 1.
Mannella further discloses wherein the at least one connecting member comprises successively-fused layers of the same material or a different material, and wherein the at least one connecting member is more rigid than the support frame and the additional support frame. (“protective structure 114 may be broken off or otherwise removed from around 3D part 112.” [0038] and “the 3D part and the porous protective structure may be fabricated from the same powder materials” [0042]).
In reference to claim 20, Mannella discloses the system as in claim 1.
Mannella further discloses wherein the at least one connecting member is separable from the support frame or the additional support frame (“protective structure 114 may be broken off or otherwise removed from around 3D part 112.” [0038]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannella (US20120018926A1) in view of Hocker (US 20170259507 A1)
	In reference to claim 5, Mannella discloses the system as in claim 1.
Mannella further discloses the support frame allows “3D parts having delicate features to be de-powdered with fully automated processes” [0015] and a “vacuum 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing process automation, Hocker discloses that once “a build operation is complete, the resulting part composite 181 can be removed from the build area 180, such as manually by an operator, automatically using the conveyable build sheet 185, automatically using a robotic arm” [0031] and that the “robotic arm 1010 can include a hand, vacuum, or other feature configured to pick up one or more of the part composites” [0098].
The combination would be achievable by forming the product such that it could be automatically removed using a using a robotic arm, which would require that the frame had a vacuum plate.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the frame such that it included a vacuum plate extending laterally from portions of the support frame supporting the object and used for robotic conveyance.

A person having ordinary skill in the art would have been specifically motivated to include a vacuum plate extending laterally from portions of the support frame supporting the object and used for robotic conveyance as suggested by Hocker because Hocker states that automation will “improve throughput, efficiency, or economics in an additive manufacturing system” [0024]; and in order to combine prior art elements according to .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannella (US20120018926A1) in view of Batchelder (US 20100086721 A1)
	In reference to claim 17, Mannella discloses the system as in claim 1.
Mannella does not disclose that the frame is labeled.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, 3d printed auxiliary structures, Batchelder discloses labels are useful in 3d printing for providing information about the part and that labels may be located on support structure [0029-0030].
The combination would be achievable by forming labels on the framing in order to provide information about the part.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the successively-fused layers of the support frame define a part descriptor that describes the object supported by the support frame.
A person having ordinary skill in the art would have been specifically motivated to add labels to the parts in order to provide information about the part, and to combine prior art elements according to known methods to yield predictable results; or use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS R KRASNOW/Examiner, Art Unit 1744